United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1644
Issued: February 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2012 appellant filed a timely appeal from a February 22, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied his claim for a
recurrence. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden to establish that he sustained a recurrence
of total disability commencing February 2, 2000 causally related to his October 15, 1998
employment injury.
On appeal, appellant contends that the employing establishment incorrectly filed
paperwork for his retirement and he was not advised of his option to elect disability rather than
retirement benefits. He argues that he should not be penalized for the mistake as he continues to
receive medical care for his conditions which affect his activities of daily living.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 15, 1998 appellant, then a 67-year-old mechanical
engineer, sustained right Achilles tendinitis in the performance of duty.
Appellant submitted reports by Dr. Carmine J. Ciccarelli, a Board-certified orthopedic
surgeon, dated October 29, 2001 through October 20, 2005. On October 29, 2001 Dr. Ciccarelli
found that appellant’s pain was not from the plantar fasciitis and Achilles tendinitis, but was
neuropathic pain. On March 4, 2004 he opined that appellant was disabled from work because of
the severity of his foot neuropathy with the inability to stand for a significant length of time and
the inability to know the position of the foot in space.
In a November 21, 2001 report, Dr. Michael M. Krinsky, a neurologist, diagnosed tarsal
tunnel syndrome and possible Morton’s neuroma.
Appellant underwent a right tarsal tunnel release on November 3, 2004.
On January 26, 2006 appellant filed a recurrence of disability claim. He reported that he
was totally disabled as of February 2, 2001 and submitted an April 27, 2006 report by
Dr. Ciccarelli who opined that appellant was unable to work in his permanent disability because
of his inability to drive and ambulate.
In a February 7, 2006 letter, the employing establishment controverted the claim and
advised that appellant stopped work on March 6, 2000, did not return. He used sick and annual
leave during this absence and then retired on April 2, 2001.
On October 10, 2006 appellant filed a claim for a schedule award.
By decision dated February 9, 2007, OWCP denied the recurrence claim on the basis that
the evidence was not sufficient to establish that appellant’s disability commencing April 2, 2001
was causally related to the employment injury.
On February 15, 2007 appellant requested a hearing before an OWCP hearing
representative. He submitted a fitness-for-duty examination dated December 7, 2000 and an
April 5, 2007 report by Dr. Ciccarelli. Upon physical examination, Dr. Ciccarelli found no
Tinel’s over the tarsal nerve and no signs of synovitis of the foot. He found some mild
compression over the heel, but otherwise good dorsiflexion, plantar flexion and eversion strength
without pain or swelling. Dr. Ciccarelli opined that appellant was unable to work and would
need a permanent disability due to the progression of his neuropathy.
By decision dated August 20, 2007, an OWCP hearing representative set aside the
February 9, 2007 decision. The case was remanded for further development on whether to
expand the acceptance of the claim and not as a recurrence based on a review of the case record
conducted on August 20, 2007.
OWCP referred appellant for a second opinion examination by Dr. Balazs Somogyi, a
Board-certified orthopedic surgeon. In a March 27, 2008 report, Dr. Somogyi diagnosed right
tarsal tunnel syndrome, status post release of right tarsal tunnel syndrome, right paraesthesias
2

and dysesthesias and possible polyneuropathy of right lower extremity. He concluded that the
tarsal tunnel syndrome was causally related to appellant’s federal employment prior to the year
2000. Dr. Somogyi opined that appellant had an eight percent permanent impairment of the right
lower extremity.
By decision dated April 30, 2008, OWCP accepted appellant’s claim to include right
tarsal tunnel syndrome.
On April 30, 2008 an OWCP medical adviser concurred with Dr. Somogyi’s impairment
rating. By decision dated May 13, 2008, OWCP granted appellant a schedule award for eight
percent permanent impairment of the right lower extremity.
In a March 9, 2001 report, Dr. Nelza Rivera-Competiello, a Board-certified physical
medicine and rehabilitation specialist, diagnosed tarsal tunnel syndrome and tibialis posterior
tendinitis.
Appellant submitted reports from Dr. Ciccarelli dated March 4, 2004 through
October 4, 2010. On November 29, 2004 Dr. Ciccarelli advised that appellant had good range of
motion of the ankle and was to be ambulatory with a walker or cane. On April 7, 2005 he
referred appellant back to Dr. Krinsky because of the continued symptoms in the leg, which he
opined were definitely not related to his tarsal tunnel. On November 20, 2006 Dr. Ciccarelli
diagnosed increasing weakness secondary to neuropathy and indicated that appellant complained
of pain in his ankle secondary to falls while bathing. He recommended a hinged brace and
adaptive devices to appellant’s bathroom to prevent falls.
In an April 2, 2004 report, Dr. Michael S. Aronow, a Board-certified orthopedic surgeon,
diagnosed right tarsal tunnel syndrome. On January 15, 2008 he indicated that most of
appellant’s symptoms appeared to be more in the area of the retrocalcaneal bursa greater than
Achilles tendon and not so much in the tarsal tunnel.
In a December 1, 2005 report, Dr. Krinsky reviewed electromyogram (EMG) and nerve
conduction studies and found that they were compatible with a mixed motor/sensory
polyneuropathy with axonal and demyelinative changes. On June 20, 2006 he diagnosed
peripheral neuropathy. On June 11, 2009 Dr. Krinsky indicated that appellant reported multiple
symptoms that he had already been informed had nothing to do with the nervous system and still
seemed confounded in affect and verbally as to why he had pain in his foot. He indicated that
there was nothing more he could offer appellant from a neurological perspective and discharged
him from active neurological care.
Appellant submitted a June 5, 2007 magnetic resonance imaging (MRI) scan of the
lumbar spine revealing L3-4 and L4-5 disc protrusions and foraminal stenosis.
In a June 15, 2010 report, Dr. Stephen R. Conway, a Board-certified neurologist,
reviewed EMG and nerve conduction studies and found that the right lower extremity was
normal with the exception of an absent medial plantar sensory response, though a left medial
plantar response also could not be elicited. There was no electrodiagnostic evidence of a right
lower extremity radiculopathy, plexopathy or mononeuropathy. Dr. Conway indicated that the
absent plantar sensory responses were likely age-related findings. In a second June 15, 2010
3

report, he indicated that he did not believe that appellant had tarsal tunnel syndrome and could
not explain the absent right ankle jerk except to invoke the possibility of lumbar root disease as
the EMG did not localize to the sciatic nerve. Dr. Conway noted that the bilaterality of
appellant’s symptoms were also perplexing.
On October 26, 2011 appellant filed a notice of recurrence.
In a January 9, 2012 letter, OWCP requested additional factual and medical information
and allotted 30 days for appellant to submit additional evidence and respond to its inquiries.
By decision dated February 22, 2012, OWCP denied appellant’s claim on the basis that
the medical evidence submitted was insufficient to establish that he sustained a recurrence of
total disability causally related to his employment injury.
LEGAL PRECEDENT
A person seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim. A recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition which
has resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.3 A person who claims a recurrence of disability
due to an accepted employment-related injury has the burden of establishing by the weight of the
substantial, reliable and probative evidence that the disability for which he or she claims
compensation is causally related to the accepted injury. This burden of proof requires that an
employee furnish medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and supports that conclusion with sound medical reasoning.4 Where no
such rationale is present, medical evidence is of diminished probative value.5
ANALYSIS
OWCP accepted appellant’s claim for right Achilles tendinitis and right tarsal tunnel
syndrome. The issue is whether appellant established that he was totally disabled commencing
February 2, 2000 causally related to his October 15, 1998 employment injury.
In his reports, Dr. Ciccarelli found that appellant’s pain was not from the plantar fasciitis
and Achilles tendinitis, but neuropathic pain. On March 4, 2004 he opined that appellant was
disabled from work because of the severity of his foot neuropathy with the inability to stand for a
significant length of time and the inability to know the position of the foot in space.
Approximately one year later, on April 7, 2005, Dr. Ciccarelli opined that appellant’s continued
2

5 U.S.C. §§ 8101-8193.

3

See R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

4

See I.J., 59 ECAB 408 (2008); Nicole Bruso, 33 ECAB 1138, 1140 (1982).

5

See Ronald C. Hand, 49 ECAB 113 (1997); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

symptoms were definitely not related to his tarsal tunnel. Another year later, on April 27, 2006
he opined that appellant was unable to work in his permanent disability because of his inability
to drive and ambulate. On November 20, 2006 Dr. Ciccarelli diagnosed increasing weakness
secondary to neuropathy and indicated that appellant complained of pain in his ankle secondary
to falls while bathing. On April 5, 2007 he opined that appellant was unable to work and would
need a permanent disability due to the progression of his neuropathy. The Board finds that
Dr. Ciccarelli did not provide sufficient rationale explaining how appellant’s employment duties
resulted in a change in his employment-related conditions or why he was totally disabled for
work. Therefore, his reports are insufficient to establish appellant’s claim.
In his March 27, 2008 report, Dr. Somogyi diagnosed right tarsal tunnel syndrome and
concluded that the tarsal tunnel syndrome was causally related to appellant’s federal employment
prior to the year 2000. However, he did not provide any rationale to show a spontaneous change
in appellant’s medical condition resulting from the October 15, 1998 employment injury.
Therefore, Dr. Somogyi’s report is insufficient to establish that appellant was disabled as a result
of a recurrence.
The reports of Drs. Krinsky, Rivera-Competiello, Aronow and Conway provided firm
diagnoses based on various diagnostic tests. However, due to the nature of their reports, they did
not offer any opinion on causal relationship. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.6 Thus, these reports are insufficient to establish
appellant’s claim.
Similarly, the fitness-for-duty examination dated December 7, 2000 did not offer any
opinion on causal relationship. Thus, appellant did not meet his burden of proof with this
submission.
Appellant submitted a June 5, 2007 MRI scan of the lumbar spine revealing L3-4 and
L4-5 disc protrusions and foraminal stenosis. OWCP did not accept a lumbar condition causally
related to appellant’s employment injury. The issue here is a recurrence of disability due to the
accepted medical conditions. Thus, this medical report is immaterial in nature.
The Board finds that the evidence submitted by appellant does not provide adequate
rationale to establish a spontaneous change in his medical condition which has resulted from the
October 15, 1998 employment injury. Appellant did not meet his burden of proof to establish
disability as a result of a recurrence.
On appeal, appellant contends that the employing establishment incorrectly filed
paperwork for his retirement and he was not advised of his option to elect disability rather than
retirement benefits. He argues that he should not be penalized for the mistake as he continues to
receive medical care for his conditions which affect his activities of daily living. The Board only
has jurisdiction to consider and decide appeals from final adverse decisions of OWCP7 decided
6

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997).

7

See 20 C.F.R. §§ 501.2(c) and 501.3(a), respectively.

5

under FECA. In this case, the Board has jurisdiction over OWCP’s final adverse decision dated
February 22, 2012 which denied appellant’s claim for a recurrence. The Board does not have
jurisdiction over the election of benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden to establish that he sustained a
recurrence of total disability commencing February 2, 2000 causally related to his October 15,
1998 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 19, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

